DETAILED ACTION
This office action is in response to applicant’s amendments and arguments submitted on 02/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 15 and 20 have resolved the claim rejections of claims 15 and 20 issued under 35 U.S.C. 112(b) seen in the prior Non-Final rejection dated 08/31/2020. Therefore, the claim rejections issued under 35 U.S.C. 112(b) have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly Rock US 6347789 B1 (Rock) in view of Morris et al. US 5,913,239 (Morris).
Regarding claim 1, Rock (Figs. 1 and 2; Abstract; Col.1 L.10-26) discloses an apparatus configured to provide an air-fuel mixture to an engine, the apparatus comprising: a mixing conduit (30) comprising: a first end (end located at opening 86); a distal second end (end located at passageway 154); an opening (86) at the first end configured to receive air; 
Rock fails to disclose a vacuum tap fluidically coupled to the mixing conduit and configured to be operatively coupled to an engine component for the generation of vacuum, the vacuum tap comprising: a first vacuum tap end; a distal second vacuum tap end; a second channel extending through the vacuum tap from the first vacuum tap end to the second vacuum tap end and fluidically coupled to the channel of the mixing conduit.
Morris (Figs. 3 and 7) however discloses a vacuum tap coupled to a mixing conduit and configured to be operatively coupled to an engine component for the generation of vacuum, the vacuum tap comprising: a first vacuum tap end (136, 138); a distal second vacuum tap end (120); a second channel (122, 132, 134) extending through the vacuum tap from the first vacuum tap end (136, 138) to the second vacuum tap end (120) and fluidically coupled to the channel of the mixing conduit.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of 
Regarding claim 2, Rock in view of Morris disclose the limitations of claim 1 as discussed previously, where Rock further discloses wherein the straight channel portion (80, 90) comprises a first end disposed at the opening (86) and a distal second end (13, 144).
Regarding claim 3, Rock in view of Morris disclose the limitations of claims 1 and 2 as discussed previously, where Rock further discloses wherein the curved channel portion (36, 162) has a first end (144, 146) fluidically coupled to and extending from the second end of the straight channel portion (90) and a distal second end (154, 182).
Regarding claim 4, Rock in view of Morris disclose the limitations of claims 1-3 as discussed previously, where Rock further discloses wherein the mounting plate (143) comprises: a first mounting surface (side of plate 143 facing arcuate section 36, 162); an opposing second mounting surface (side of plate 143 opposed to arcuate section 36, 162); and an air-fuel mixture delivery channel (154) extending though the mounting plate; wherein the air-fuel mixture delivery channel is fluidically coupled to the second end of the curved channel portion (154, 182).
Regarding claims 5-7, Rock in view of Morris disclose the limitations of claims 1-4 as discussed previously, where Rock (Fig. 2) further discloses wherein the straight channel portion (80, 90) extends along a first longitudinal axis and the second end of the curved channel (36, 162) portion extends along a second longitudinal axis offset from the first longitudinal axis at a non-zero angle; wherein the non-zero angle is within the range of substantially 30 degrees to substantially 150 degrees; wherein the non-zero angle is substantially 90 degrees.
Regarding claim 8, Rock in view of Morris disclose the limitations of claims 1-4 as discussed previously, where Rock further discloses wherein the mounting plate (143) further comprises: a plurality of mounting apertures (212, 214, 216) extending from the first mounting surface to the second mounting surface; and a plurality of coupling devices (180), each of the plurality coupling devices being configured to extend through a corresponding mounting aperture to couple the mounting plate to an engine (Col.10 L.13-16).
Regarding claim 9, Rock in view of Morris disclose the limitations of claim 1 as discussed previously, where Rock further discloses wherein the mixing conduit further comprises: an outer wall (outer wall surface of mixing conduit sections 34, 36, 80 and 90 seen in fig. 2); and an inner wall (92, and inner wall of hub portion 162) defining the channel (36, 80, 90, 162) disposed within the mixing conduit.
Regarding claim 10, Rock in view of Morris disclose the limitations of claims 1 and 9 as discussed previously, where Rock (Fig. 1) further discloses herein the fuel inlet port (70, 136) defines a third channel extending through the outer wall and the inner wall of the mixing conduit and fluidically coupled to the channel disposed within the mixing conduit (36, 80, 90, 162).
Regarding claim 11, Rock in view of Morris disclose the limitations of claim 1 as discussed previously, where Rock further discloses wherein the venturi valve 82) is disposed within the straight channel portion (80, 90) of the channel disposed within the mixing conduit (30).
Regarding claim 12, Rock in view of Morris disclose the limitations of claims 1 and 11 as discussed previously, where Rock (Fig. 2) further discloses wherein the venturi valve (82) comprises: an inner wall (114) defining: a converging section (upstream venturi portion including element 124); a diverging section (venturi section downstream throat and mixing section includes output 110); and a throat section (116) defining a mixing chamber disposed between the converging section and the diverging section; a plurality of fuel orifices (104, 106) disposed through the inner wall; and a fuel diffusion chamber (136, Fig. 1) disposed about at least a portion of an exterior of the inner wall, wherein the fuel diffusion chamber is fluidically coupled to the fuel inlet port (70, 136).

Regarding claim 13, Rock in view of Morris disclose the limitations of claims 1, 11 and 12 as discussed previously, where Rock (Fig. 2) further discloses wherein the fuel diffusion chamber (136) is fluidically coupled to the plurality of fuel orifices (104, 106).
Regarding claim 15, Rock (Figs. 1 and 2; Abstract; Col.1 L.10-26)  discloses an apparatus configured to provide an air-fuel mixture to a combustion engine, the apparatus comprising: an entry conduit (86, 80, 90) comprising: an inner wall (92, 126) defining a straight channel (80, 90); an opening (86) along a first end of the entry conduit configured to receive air and fluidically coupled to the straight channel (80, 90); a fuel inlet port (70, 136) disposed through the inner wall of the entry conduit and configured to supply fuel into the straight channel (80, 90); a venturi valve (82) disposed within the straight channel and comprising a first end (114) configured to receive air and a distal second end (110) configured to distribute an air-fuel mixture; a transfer conduit (36, 146, 162) comprising an arcuate channel (162) having a first end (146) fluidically coupled to the straight channel (80, 90) and a distal second end (End of transfer conduit connected to output 154), the transfer conduit couple to the entry conduit (80, 90) and disposed between the second end (110) of the venturi valve (82) and a mounting surface (143) coupled to the distal second end of the transfer conduit.
Rock fails to disclose a vacuum tap fluidically coupled to the transfer conduit and operatively coupled to an engine component configured to 
Morris (Figs. 3 and 7) however discloses a vacuum tap coupled to a transfer conduit and configured to be operatively coupled to an engine component for the generation of vacuum, the vacuum tap comprising: a first vacuum tap end (136, 138); a distal second vacuum tap end (120); a second channel (122, 132, 134) extending through the vacuum tap from the first vacuum tap end (136, 138) to the second vacuum tap end (120) and fluidically coupled to the channel of the transfer conduit.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Rock by the disclosure of Morris as to include a vacuum tap on the flow mixing device or Rock as provide a fluid for a unitary mass flow sensing and mixing module where the fluid stream used for sensing is consistent, uniform and evenly distributed as discussed by Morris in the Abstract and Col.2 L.52-55.
Regarding claim 18, Rock in view of Morris disclose the limitations of claim 15 as discussed previously, where Rock further discloses wherein the venturi valve (82) comprises: an air-fuel mixing chamber (Interior section of venturi valve where fuel mixes with air); an inner wall (114) comprising a 
Regarding claim 19, Rock discloses the limitations of claim 15 as discussed previously, where Rock further discloses wherein the straight channel (80, 90) extends along a first longitudinal axis and the second end of the arcuate channel (36, 162) extends along a second longitudinal axis offset from the first longitudinal axis at a non-zero angle between substantially 60 degrees and substantially 120 degrees.
Regarding claim 20, Rock discloses an apparatus configured to provide an air-fuel mixture to a combustion engine (Figs. 1 and 2; Abstract; Col.1 L.10-26), the apparatus comprising: an entry conduit (86, 80, 90) comprising: an inner wall (92, 126) defining a straight channel (80, 90); an opening (86) along a first end of the entry conduit and fluidically coupled to the straight channel, the opening configured to receive air into the straight channel along a first longitudinal axis; a fuel inlet port (70, 136) disposed through the inner wall of the entry conduit and configured to supply fuel into the straight channel along a second longitudinal axis substantially perpendicular to the first longitudinal axis; a venturi valve (82) disposed within the straight channel (80, 90) and comprising: a first end (104) configured to receive the air; a distal second end (110) configured to 
Rock fails to disclose a vacuum tap coupled to the transfer conduit and operatively coupled to an engine component configured to generate a vacuum, the vacuum tap comprising: a first vacuum tap end; a second vacuum end; a third channel extending through the vacuum tap from the first vacuum tap end to the second vacuum tap end and fluidically coupled to the channel of the transfer conduit.
Morris (Figs. 3 and 7) however discloses a vacuum tap coupled to a transfer conduit and configured to be operatively coupled to an engine component for the generation of vacuum, the vacuum tap comprising: a first vacuum tap end (136, 138); a distal second vacuum tap end (120); a second channel (122, 132, 134) extending through the vacuum tap from the first vacuum tap end (136, 138) to the second vacuum tap end (120) and fluidically coupled to the channel of the transfer conduit.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Rock by the disclosure of Morris as to include a vacuum tap on the flow mixing device or Rock as provide a fluid for a unitary mass flow sensing and mixing module where the fluid stream used for sensing is consistent, uniform and evenly distributed as discussed by Morris in the Abstract and Col.2 L.52-55.
Regarding claims 16 and 17, Rock in view of Morris disclose the limitations of claim 15 as discussed previously.
Rock fails to disclose wherein the entry conduit and the transfer conduit are integrally formed; wherein the entry conduit the transfer conduit and the mounting surface are integrally formed.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to integrally form the entry conduit, the transfer conduit, and the mounting surface provided the .

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed as to the meaning of the word vacuum with respect to the claim limitations addressed to “a vacuum tap coupled to the transfer conduit and operatively coupled to an engine component configured to generate a vacuum, the vacuum tap comprising: a first vacuum tap end; a second vacuum end; a third channel extending through the vacuum tap from the first vacuum tap end to the second vacuum tap end and fluidically coupled to the channel of the transfer conduit,” or similar limitations seen in claims 1, 15 and 20. In the prior response to argument’s seen in the Non-Final rejection dated 08/31/2020 the examiner provided a sufficient definition under BRI as to the meaning of the word vacuum supported by the American Heritage Dictionary. While other definitions may exist no special definition is present in applicant’s specification requiring a vacuum to be defined as a pressure identified as lower than atmospheric pressure. In addition, the examiner also previously stated in paragraph 39 of the prior Non-Final rejection that intake manifolds 
While the examiner considers the prior arguments sufficient to address the merits of the prior rejection. The examiner also would like to further inform the applicant of a well known scientific principle referred to as the venturi effect, explained at the following URL https://www.tech-faq.com/venturi-effect.html, where the Venturi effect describes how a vacuum is created by the narrower portion of a venturi tube as a known fact as to how a venturi tube operates. Where both references Kelly Rock US 6347789 B1 (Rock) and Morris et al. US 5,913,239 (Morris) disclose Venturi devices, which operate on the principle of creating a vacuum as is well understood by the venturi effect.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747